Citation Nr: 0118368	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to May 1952.  
He died on June [redacted], 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the appellant's of entitlement to 
service connection for cause of the veteran's death.  In 
August 2000, the Board remanded this matter for further 
development.  The appellant is the veteran's widow.
 

FINDINGS OF FACT

1.  The veteran died on June [redacted], 1998.  The immediate cause of 
death was cancer of the prostate with metastasis.  No other 
conditions were listed as causing or contributing to death.

2.  The veteran suffered from no service-connected 
disabilities.

3.  There is no competent medical evidence of prostate 
cancer, during the veteran's active military service or in 
the first post service year.

4.  There is no medical opinion linking the veteran's fatal 
prostate cancer with his active military service.

5.  The medical evidence of record indicates that the 
veteran's prostate cancer was not present in service and 
first manifested approximately 41 years after the veteran 
left service.

6.  The evidence does not demonstrate that the veteran was 
exposed to ionizing radiation during service.  


CONCLUSIONS OF LAW

1. Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. 1101, 1110, 1131, 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000).

2. Prostate cancer was not the result of exposure to ionizing 
radiation in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309(d), 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case dated February 1999 issued during the 
pendency of the appeal, as well as the Board Remand dated 
August 2000, the appellant and her representative were given 
notice of the information and medical evidence necessary to 
substantiate this claim.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, including numerous VA and private medical records 
and evaluation reports.  

In this regard, the Board notes that several attempts were 
made to locate the veteran's service medical and personnel 
records; however, they are missing, and possibly destroyed.  
Although efforts have been made by VA to obtain these 
records, including pursuant to the August 2000 Board remand 
(to try and collect records regarding alleged radiation 
exposure), the National Personnel Records Center (NPRC), in 
response to VA requests, reported that the records may have 
been destroyed in the 1973 NPRC fire.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this appellant's 
claim was undertaken with this duty in mind.  The Board notes 
that the only available service medical record was a report 
from hospital admission cards recorded by the Office of the 
Surgeon General, which indicates that the veteran was treated 
in December 1950 while in service for conjunctivitis.

In any event, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant in 
this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  Accordingly, 
the Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified 
as amended at 38 U.S.C. § 5103A, 5107).

Facts

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, the 
appellant contends that the veteran's prostate cancer was 
caused by exposure in Korea to either white phosphorus or 
other chemical agents, or is secondary to exposure to 
ionizing radiation.

A certificate of death reflects that the veteran died on June 
[redacted], 1998.  The veteran's immediate cause of death was listed 
as cancer of the prostate with metastasis.  During the 
veteran's lifetime, he was not service connected for any 
disability, though he was receiving a non-service connected 
pension and special monthly compensation as a result of being 
housebound.

A discharge summary from Guadalupe Valley Hospital, dated 
March 1993, indicates that the veteran was admitted to the 
hospital because of gross hematuria and urinary retention.  
The veteran at that time was diagnosed with probable 
metastatic adenocarcinoma of the prostate, suspected, not 
proven.

A report of consultation performed there in March 1993 
indicates that the veteran's intravenous pyelogram showed a 
hydronephrotic left renal unit down to the ureterovesical 
junction, where there appeared to be a negative filling 
defect in the bladder.  The examiner indicated that he was 
very concerned about the possibility of a transitional cell 
carcinoma at that point.  The examiner noted that the veteran 
also had hard nodules on both sides of his prostate, and the 
examiner was concerned about the possibility of 
adenocarcinoma of the prostate as well.  The examiner noted 
that the patient did have a long history of back pain, 
perhaps secondary to metastatic disease.

The report of a bone scan taken in March 1993 found diffuse 
metastatic disease including the spine and cranium, and left-
sided urinary tract obstruction.  The report of pelvic 
tomography taken that same date indicated that the reviewer's 
first impression was of advanced carcinoma of the prostate 
with invasion of the base of the bladder and the left 
ureterovesical junction, along with metastatic disease to the 
bones and lymph nodes.  The reviewer noted that a second 
consideration would be of primary carcinoma of the bladder 
with local extension into the prostate, plus metastasis to 
the lymph nodes and bone.

VA medical records indicate that the veteran underwent 
surgery in March 1993 for cytoscopy and transurethral 
resection of the prostate, with placement of a left ureteral 
double J stent, due to presumed metastatic prostate cancer 
with left ureteral obstruction.  The veteran was diagnosed 
upon discharge in March 1993 with coronary artery disease and 
metastatic prostate cancer.  The report of the cytoscopy 
found the veteran to have adenocarcinoma of the prostate, 
stage D.

The veteran was also hospitalized from late March 1997 to 
early April 1997.  The report of that hospitalization 
indicates that the veteran was diagnosed with stage IV 
prostate carcinoma with bony metastasis.  The veteran 
received radiation treatment at that time.

A radiographic report dated September 1997 indicates that the 
veteran was diagnosed at that time with diffuse metastatic 
disease throughout the spine with epidural extension and 
compression of the spinal cord from T5-T10.  The report of a 
bone scan performed in September 1997 found progression of 
the metastasis when compared to the study dated March 1997.  
The report of a CT of the head also dated September 1997 
offered an impression of a lytic destructive lesion involving 
the clivus with scattered lytic lesions throughout the skull, 
worrisome for metastatic disease.

The veteran was admitted to the hospital in October 1997.  
The veteran at that tine was diagnosed with widely metastatic 
prostate cancer, and was admitted for pain control.

X-rays of the veteran's abdomen taken November 1997 indicated 
increased density present involving the bony structure, 
consistent with metastatic disease from prostatic carcinomas, 
most likely.  The report of chest X-rays taken November 1997 
showed increased bone density involving the thoracic spine, 
raising the question of metastatic disease.  Minimal fibrosis 
was seen in the left base, and the lungs were slightly 
overinflated, consistent with chronic obstructive pulmonary 
disease (COPD).

The report of a December 1997 acute abdomen series found an 
osteoblastic lesion on the lumbar spine, pelvis, and left hip 
consistent with metastatic disease.

The appellant submitted several medical records detailing the 
in-home care the veteran received in 1997 and 1998.  Also of 
record is the report of radiotherapy that the veteran 
received several times in 1997.

The report of X-rays of the veteran's right hip taken March 
1998 found evidence of diffuse involvement by bony 
metastasis.  The report of X-rays taken of the veteran's 
spine taken in March 1998 showed multilevel vertebral 
compression fractures with evidence of diffuse involvement by 
metastatic disease, and degenerative disc disease at many 
levels.

The report of X-rays dated May 1998 of the veteran's cervical 
spine found diffuse  marked osteopenia, and could not exclude 
metastases.  A bone scan was recommended.

The veteran's final hospital summary is of record.  It 
indicates that the veteran was hospitalized from May 15 1998, 
to June [redacted], 1998.  The veteran's diagnosis was metastatic 
prostate carcinoma.  The veteran was admitted at that time 
because his wife was unable to care for him any longer due to 
increased care requirements, and the veteran's bilateral 
lower extremity weakness and increasing pain.  Upon 
admission, the veteran was started on routine narcotics which 
were steadily increased until pain symptoms were under 
control.  He got out of bed occasionally.  At one point the 
veteran had an acute change in responsiveness, and appeared 
to have a drooping of the mouth, and decreased strength, 
right greater than left.  It was considered that the veteran 
might have had a small cerebrovascular accident.  The 
veteran's condition continued to deteriorate, and he passed 
away on June [redacted], 1998.

The certificate of death reflects that the immediate cause of 
the death was cancer of the prostate with metastasis.  

The appellant submitted several pages from a textbook by 
Ellen Thro, titled "Taking a stand against nuclear war."

In the appellant's notice of disagreement, dated November 
1998, she indicated that one of the veteran's doctors, Dr. 
S., indicated to her that he believed the tumors and cancer 
that her husband suffered from originated more than 10 years 
prior to when that diagnosis was made.  The appellant also 
indicated that she believed that the veteran's cancerous 
condition was caused by chemical and radiological exposure 
and products the veteran was exposed to during the Korean 
conflict.  She further indicated that doctors had voiced 
opinions to her that there was a very real likelihood that 
this condition could be attributed to that exposure.

Also of record is an opinion from a staff physician at the 
Houston VA Medical Center, J.S., M.D., dated February 1999.  
In that opinion, the doctor indicated that he had not treated 
the veteran, but that he had reviewed the veteran's claims 
file.  The reviewer noted that the appellant believed that 
the veteran's cancer was caused by his being exposed to 
various agents during the Korean War in the early 1950s, and 
the appellant specifically mentioned white phosphorus as 
being the cause of the veteran's bone cancer.

The reviewer indicated that the veteran did not suffer from 
primary bone cancer.  The reviewer noted that the veteran had 
adenocarcinoma of the prostate, confirmed by frozen sections, 
with multiple pelvic lymph nodes and multiple bone 
metastases, therefore, already well advanced when first 
detected in 1993.  The reviewer noted that respiratory 
cancers and carcinoma of the prostate have been during the 
past several years considered as possibly related only to 
exposure to Agent Orange in Vietnam, and the reviewer opined 
that this information may have misled the appellant.  The 
examiner opined that carcinoma of the prostate, without or 
with metastatic disease, is not known to be caused by 
possible, however questionable, exposure to white phosphorous 
in the early 1950s in the Korean War.  The examiner noted 
that he had also discussed this issue with an experienced 
staff oncologist.

In her substantive appeal, dated April 1999, the appellant 
indicated that she felt that the veteran's occupation while 
in service as a gunsmith contributed to the exposure he 
endured while in service, and that, since there was not 
conclusive evidence that her husband's cancers did not occur 
as the result of his exposure to chemicals while serving in 
Korea, the reasonable doubt doctrine should be applied, such 
that her claim should succeed.


The Law

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation (DIC) if a service-connected 
disability either caused or contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In order to 
have been service-connected, a disability must have been 
incurred in service, or proximately due to a service- 
connected disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.310 (2000).

The Court held in Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
that the first requirement for service connection for the 
cause of the veteran's death is that the current disability 
must be the condition that caused the veteran's death.  In 
addition, a disease associated with exposure to radiation 
listed in 38 C.F.R. § 3.309 (2000) will also be considered to 
have been incurred in service under the circumstances 
outlined therein.  Specifically, if a veteran, while on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity, as 
defined by regulation, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 3.307 (2000) are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. 3.309(d) (2000).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2) (2000), 
or if the claimant has cited or submitted competent 
scientific or medical evidence that the disease is a 
radiogenic disease, if the requirements of 38 C.F.R. 
§ 3.311(b)(1) have been met.  Radiogenic disease for the 
purposes of 38 C.F.R. § 3.311 (2000) means a disease that may 
be induced by ionizing radiation and shall include the 
following: All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; cancer of the thyroid, breast, lung, 
bone, liver, skin, esophagus, stomach, colon, pancreas, 
kidney, urinary bladder, salivary gland, and ovary; multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease; parathyroid adenoma; tumors of the 
brain and central nervous system; cancer of the rectum; 
lymphomas other than Hodgkin's disease; prostate cancer and 
any other cancer.  38 C.F.R. § 3.311(b)(2)(2000).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that Section 5 of the 
veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29 
(1984), did not preclude, or authorize VA to preclude, a 
claimant from proving that he or she has a disability as a 
result of exposure to ionizing radiation in-service under the 
provisions of 38 U.S.C.A. 1110 and 38 C.F.R. 3.303(d), 
despite the fact that the claimed disability is not a 
potentially radiogenic disease under 38 C.F.R. 3.311.  Combee 
v. Principi, 4 Vet. App. 78 (1993), Rev'd. Sub Nom.  Combee 
v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  It was noted that 
as a result of Combee, 38 C.F.R. 3.311 was revised effective 
in September 1994 to provide that if a claimant cites or 
submits competent medical or scientific evidence that the 
claimed condition is a radiogenic disease, the claim will be 
considered under 38 C.F.R. 3.311.  According to the Federal 
Register dated on September 24, 1998, VA amended by final 
rule that prostate cancer and any other cancer shall be 
included in the list of radiogenic diseases in 38 C.F.R. 
3.311(b)(2).  See 63 Fed. Reg. 50993-50995 (1998).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994).

In Hilkert v. West, 12 Vet. App. 145 (1999), the Court held 
that the Under Secretary of Benefits must consider the 
factors under 38 C.F.R. § 3.311(e) in adjudicating claims 
based on radiation exposure  but that each of the factors 
need not be discussed or explicitly referred to in writing 
for the regulation to function logically.

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. § 3.311(e)(1) (2000) 
in determining whether a veteran's disease resulted from 
exposure to ionizing radiation in-service.  VA must obtain an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
consider the probable dose and several other factors in 
determining whether the disease resulted from that exposure.  
38 C.F.R. § 3.311(a)(2) (2000).


Analysis

As to the appellant's contention that the veteran's prostate 
cancer was directly caused by exposure to white phosphorous 
other chemicals, the Board initially notes that there is no 
evidence of record which indicates that the veteran was 
exposed to white phosphorus while in service, however, even 
if the veteran was assumed to have been exposed to white 
phosphorus while in service, there has been no competent 
medical evidence presented which links the veteran's prostate 
cancer to exposure to white phosphorus in any way.  In fact, 
the one opinion of record, from a staff physician at the 
Houston VA Medical Center, J.S., M.D., dated February 1999, 
indicates carcinoma of the prostate, without or with 
metastatic disease, is not known to be caused by possible, 
however questionable, exposure to white phosphorous in the 
early 1950s in the Korean War.

As to service connection for the cause of the veteran's death 
as secondary to exposure to ionizing radiation, there are 
three ways to establish service connection for death caused 
by a disease claimed to be attributable to radiation exposure 
during service.  First, the disease may be presumptively 
service connected if one of the listed diseases under 
3.309(d) (2000).  Prostate cancer is not among the diseases 
listed.

Second, direct service connection can be established, as held 
by the Federal Circuit in Combee, supra, by showing that the 
disease or malady was incurred during or aggravated by 
service.  Ramey, supra.  In this case there is no competent 
medical evidence that prostate cancer was manifest either 
during service or in the first post service year.  Prostate 
cancer was first diagnosed in 1993, approximately 41 years 
following his discharge from active service.  Additionally, 
there is no service-related disability to which the veteran's 
prostate cancer may be linked.

Third, service connection may be established for "radiogenic 
diseases" listed under 38 C.F.R. § 3.311(b) (2000), providing 
the other provisions of that section are satisfied.  As noted 
above, prostate cancer is among the radiogenic diseases 
listed under 38 C.F.R. § 3.311 (2000).  Having established 
that the veteran died of a radiogenic disease, the Board will 
next consider whether the other conditions specified in that 
regulation have been met.

The regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size.  The record does not reflect, nor 
does the appellant allege, that the veteran participated in 
the American occupation of Hiroshima or Nagasaki, or that he 
participated in atmospheric nuclear testing.  As noted, the 
veteran's records, including service medical records and 
personnel records, could not be located despite attempts by 
the RO.  As such, there are no such records to forward to the 
Under Secretary of Health for the preparation of a dose 
assessment.  See 38 C.F.R. § 3.311(a)(2)(iii) (2000).  

The Board notes that the appellant has not pointed to any 
specific activities the veteran was involved in which led to 
exposure, but has rather made a few general allegations that 
he was exposed while in Korea.  There has simply been no 
evidence presented which shows that the veteran was exposed 
to any amount of ionizing radiation at any time during 
service (again, the Board does recognize that the majority of 
the veteran's service records appear to be unavailable).  

There is no supporting clinical evidence of record which 
demonstrates that the veteran's fatal prostate cancer 
resulted from any dose of ionizing radiation to which the 
veteran was exposed.  The Board finds that the evidence is 
not sufficient to establish entitlement to service connection 
for prostate cancer.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required.  Darby v. Brown, 10 Vet. App 
243, 246 (1997); Riz v. Brown, 10 Vet. App. 352, 357 (1997).

The only other evidence for the appellant's claim are her 
statements asserting that the veteran's cause of death was 
related to ionizing radiation exposure.  However, while it is 
well established that lay evidence is acceptable to prove the 
occurrence of an injury during active duty, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Court has held that 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation. Id.; Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. at 92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993).

Following a careful and considered review of the evidence of 
record, when evaluated in the context of the regulatory 
criteria, the Board finds that the evidence fails to 
establish entitlement to service connection for prostate 
cancer due to exposure to ionizing radiation.  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death is denied.

In deciding this issue, the Board is not unsympathetic to the 
appellant and her situation.  However, absent competent 
evidence demonstrating that the applicable legal criteria 
have been met, the Board is without authority to grant the VA 
benefit sought in this case.



ORDER


Service connection for the cause of the veteran's death, to 
include as secondary to ionizing radiation, is denied.


		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 

